Case 4:19-cr-00786 Document 34 Filed on 09/21/20 in TXSD Page 1 of 5




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               September 21, 2020
                                                                David J. Bradley, Clerk
Case 4:19-cr-00786 Document 34 Filed on 09/21/20 in TXSD Page 2 of 5
Case 4:19-cr-00786 Document 34 Filed on 09/21/20 in TXSD Page 3 of 5
Case 4:19-cr-00786 Document 34 Filed on 09/21/20 in TXSD Page 4 of 5
Case 4:19-cr-00786 Document 34 Filed on 09/21/20 in TXSD Page 5 of 5
